UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1814


SANDRA D. RANTZ-KENNEDY,

                      Plaintiff – Appellant,

          v.

DISCOVER FINANCIAL SERVICES,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-02853-CCB)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra D. Rantz-Kennedy, Appellant Pro Se. Robert A.          Scott,
BALLARD SPAHR, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra     Rantz-Kennedy         appeals    the     district      court’s

order granting the Defendant’s motion to dismiss Rantz-Kennedy’s

civil complaint for failure to state a claim.                      Fed. R. Civ. P.

12(b)(6).        We review de novo a district court’s dismissal for

failure     to     state      a   claim,        “assuming       all   well-pleaded,

nonconclusory factual allegations in the complaint to be true.”

Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011); see

Bell   Atl.    Corp.     v.   Twombly,     550    U.S.    544,    555,    570    (2007)

(identifying standard for stating a claim).                     Having done so, we

affirm the judgment of the district court, agreeing that each of

Rantz-Kennedy’s claims is either factually or legally deficient.

We   dispense     with    oral    argument      because     the   facts    and   legal

contentions      are   adequately     presented      in   the     materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2